 


109 HR 2827 IH: For the relief of Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister.
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 2827 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Rothman introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister. 
 
 
1.Permanent resident status for malachy mcallister, nicola mcallister, and Sean Ryan McAllister 
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Malachy McAllister, Nicola McAllister, or Sean Ryan McAllister enters the United States before the filing deadline specified in subsection (c), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Waiver of grounds for removal of, or denial of admission to, malachy mcallister, nicola mcallister, and Sean Ryan McAllister 
(1)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister may not be removed from the United States, or denied admission to the United States, by reason of any act of any of such individuals that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(2)Rescission of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal or deportation, or any finding of deportability, that has been entered against Malachy McAllister, Nicola McAllister, or Sean Ryan McAllister by reason of any act described in paragraph (1). 
(d)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(e)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister, the Secretary of State shall instruct the proper officer to reduce by 3, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act. 
(f)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 
 
